DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiments of claims 1-20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The specification does not describe an electronic musical instrument controller comprising: a plurality of strumpads, each connected to a processing element configured to produce associated control signals for each strum pad that are configured to be merged and formatted into an outgoing control signal stream.
Applicant cites elements 273 and 1671,1671a that read on strumpads. However, cited Figs. 2b, 16 and paras. 0049, 0163 do not teach that the strumpads are connected to a processing element configured to produce associated control signals for each strum pad that are configured to be merged and formatted into an outgoing control signal stream. Figures 8,9, elements 830, 812, 802, 822, and paras. 0100, 0101 also do not teach processing elements configured to produce associated control signals for each strum pad that are configured to be merged and formatted into an outgoing control signal stream, nor do these items recite any connection to the above strumpads. Applicant’s arguments have been considered but are not deemed persuasive.




 
The specification does not describe at least one additional control element, the additional control element also connected to the processing element electronics. 
Applicant argues that Fig. 2b, paras. 0048, 0049 teaches at least one additional control element. However, in a similar manner as above, these items do not teach processing element electronics connected to the control element. These arguments have been considered but are not deemed persuasive.

The specification does not describe at least one instrument interface adapted to transmit the merged control signal output stream from the electronic musical instrument controller to an external system, wherein the merged outgoing control signal stream is configured to be responsive to user operation of the plurality of strumpads and the at least one additional control element. 
Applicant argues that Figs. 8 and 9 and para. 0112 shows an instrument interface. However, in a similar manner as above, these items do not teach a merged control signal output stream responsive to the above strumpads and control element. These arguments have been considered but are not deemed persuasive. 

The specification does not explicitly describe the embodiment of claim 1 with any of the control elements recited in claims 2-13, or any of the other features recited in claims 14-20. 
	Applicant argues that the control elements of claims 2-13 and the other features of claims 14-20 and recites items and places in the disclosure that show them individually. However, Applicant has not 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1,5,8,11,14-16,19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being fully met by Sugiyama (USP 4078464).
Regarding Claims 1,5 Sugiyama discloses a electronic musical instrument controller without audio- frequency vibrating elements, the electronic musical instrument controller comprising:
a plurality of strumpads P1-P6, each connected to a processing element configured to produce associated control signals V1-V6 for each strum pad P1-P6 that are configured to be merged and formatted into an outgoing control signal stream D1-D6 to 20;
a mounting arrangement for securing and positioning the plurality of strumpads P1-P6 in an ordered geometric configuration (Fig. 1);
at least one additional control element (slider control, Col. 4 lines 29-51), the additional control element also connected to the processing element electronics; and
at least one instrument interface 20 adapted to transmit the merged control signal output stream D1-D6 to 20 from the electronic musical instrument controller to an external system 21, wherein the merged 
	Applicant argues that the signals D1-D6 are audio signals, not control signals. However, broadly speaking, audio signals are control signals in that they control the audio that is produced. Applicant argues that voltage controlled oscillators V1-V6 are circuits, not control signals, but they likewise produce signals that are control signals for controlling the audio produced. Applicant’s arguments have been considered but are not deemed persuasive. 
	Applicant argues that switches P1-P6 are not strumpads. However, broadly speaking, they do read on strumpads as they are in the location of a guitar-shaped musical instrument corresponding to strings on a guitar, which are known to be strummed. Applicant’s arguments have been considered but are not deemed persuasive. 

Regarding Claim 8, Sugiyama discloses the at least one additional control element comprises a resistive strip 28 which reads on a ribbon controller.
Regarding Claim 11, Sugiyama discloses a switch 5 in a control board (Fig. 1).
Regarding Claim 14, Sugiyama discloses a sound synthesis element 20 for generating audio signals responsive to the control signals V1-V6. Common output circuit 20 feeds directly into a speaker 21, so therefore it reads on a sound synthesis element. 
Regarding Claim 15, Sugiyama discloses control signal switches K11-K64 for selecting or routing the one or more of the control signals V1-V6. These switches K11-K64 do in fact route signals to the inputs of the voltage controlled oscillators. 
Regarding Claim 16, Sugiyama discloses connections D1-D6 to 20 which reads on a bus for transporting the control signals. These connection wires connecting elements D1-D6 to 20 do read on a bus for transporting signals. 


	Applicant argues that claims 8 and 19 have been canceled; however, in the most recent listing of claims they have not been canceled. 



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2,3,6,7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugiyama in view of Stevenson (USPGP 2004/0187673).
Regarding Claims 2,3,6,7 Sugiyama discloses all features claimed, but does not explicitly teach control elements comprising a touchpad, a pressure sensor, an expression wheel, or a joystick. 
Stevenson discloses an electronic musical instrument which teaches (paras. 0107, 0243) using “a touch input device such as a pressure transducer, touchpad, expression wheel, or a joystick device” (para. 0243). 
It would have been obvious to one of ordinary skill in the art to adapt the teachings of Sugiyama with those of Stevenson, so as to allow for easier control of electronic musical instrument parameters in a manner musicians are known to be used to, as is known in the art to be desirable. 


Claims 3,4,7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugiyama in view of Starr (USP 5557057).
Regarding Claims 3,4,7, Sugiyama discloses all features claimed, but does not explicitly teach that additional control elements comprise pressure sensors, impact sensors, or joysticks. 
Starr discloses an electronic musical instrument which comprises control elements comprising pressure sensors 42 (Col. 9 lines 1-6), impact sensors 18a-18f, and joystick 102. 
It would have been obvious to one of ordinary skill in the art to adapt the teachings of Sugiyama with those of Starr, so as to allow for easier control of electronic musical instrument parameters as is known in the art to be desirable. 

Claims 7,12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugiyama in view of Hanks (USP 8847051).
Sugiyama discloses all features claimed, but does not explicitly teach a control element comprising a joystick or multiple position selector. 
Hanks discloses an electronic musical instrument which comprises a joystick 120 and a multiple-position selector 110 (“five different positions,” Col. 5 last para.).
It would have been obvious to one of ordinary skill in the art to adapt the teachings of Sugiyama with those of Hanks, so as to allow for easier control of electronic musical instrument parameters as is known in the art to be desirable. 

Claims 9,10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugiyama in view of Miller (USP 6111179).

Miller discloses an electronic musical instrument which comprises buttons 18 and a chord button array 30.
It would have been obvious to one of ordinary skill in the art to adapt the teachings of Sugiyama with those of Miller, so as to allow for easier control of electronic musical parameters as is known in the art to be desirable.

Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugiyama in view of Evangelista (USP 4177705).
	Sugiyama discloses all features claimed, but does not explicitly teach at least one additional control element comprising a knob potentiometer.
	Evangelista discloses an electronic musical instrument which comprises control element knob potentiometers 30,32,34,36. 
It would have been obvious to one of ordinary skill in the art to adapt the teachings of Sugiyama with those of Evangelista, as potentiometers are easily used controls to control the sound of electronic musical instruments, which is well-known in the art to be desirable.

Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugiyama in view of Aitken et al (USP 4658690).
Sugiyama discloses all features claimed, but does not explicitly teach that the processing element receives incoming control signals from outside the electronic musical instrument controller, and wherein the processing element is configured to influence the production of control signals associated with at least one of the strum pads.

It would have been obvious to one of ordinary skill in the art to adapt the teachings of Sugiyama with those of Aitken, so as to allow for further processing of control signals for music generation as is well-known in the art to be desirable. 


Claims 17,18,20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugiyama in view of Corrigau (USP 4794838).
Regarding Claim 17, Sugiyama discloses all features claimed, but does not explicitly teach that the processing element receives incoming control signals from outside the electronic musical instrument controller, and wherein the processing element is configured to influence the production of control signals associated with at least one of the strum pads. 
Corrigau discloses an electronic musical instrument which teaches (Fig. 12) a processing element 67,72 that receives incoming control signals from outside a electronic musical instrument controller, and wherein the processing element is configured to influence the production of control signals associated with the controller (control signals being MIDI data, Col. 19, lines 12-61).
It would have been obvious to one of ordinary skill in the art to adapt the teachings of Sugiyama with those of Corrigau, so as to allow for MIDI control of music generation as is well-known in the art to be desirable. 
Regarding Claim 18, Corrigau discloses the outgoing control signal stream is of MIDI format (Col. 19 lines 12-22).


	Applicant argues that claims 12 and 18 have been cancelled; however, they are present in the current listing of claims. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837